          Case 5:19-cr-00406-FB Document 26 Filed 08/22/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
                                                §
 UNITED STATES OF AMERICA
                                                §
                                                §           CAUSE NO. SA-19-CR-406 FB
 V.                                             §
                                                §
 LANA DELAINE KRUPKA
             DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE FRED BIERY, DISTRICT JUDGE OF THE UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS:

      Defendant, Lana Delaine Krupka, requests a continuance.          Ms. Krupka shows this

Honorable Court as follows.

                                                I.

      Ms. Krupka is scheduled to appear before this Court for docket call, rearraignment and plea

on Friday, August 23, 2019, and jury selection and trial on Monday, August 26, 2019.

                                                II.

       Parties continue to engage in good faith plea negotiations and discuss facts and factors

evident in this case. Additionally, Ms. Krupka is on bond, employed and doing well. Defense

counsel respectfully requests a continuance of sixty (60) days.

                                               III.

       Counsel for the Government, Assistant United States Attorney Sarah Wannarka, is in

agreement with the relief requested.

                                                IV.

       Ms. Krupka acknowledges that any continuance granted in this cause is excludable under

the Speedy Trial Act as delay resulting from a continuance granted at the request of defense
          Case 5:19-cr-00406-FB Document 26 Filed 08/22/19 Page 2 of 4



counsel because the ends of justice served by the continuance outweigh the interest of the public

in a Speedy Trial. 18 U.S.C. § 3161(h)(7)(A). Ms. Krupka does not waive her rights under the

Sixth Amendment.

                                          CONCLUSION

       Defendant respectfully requests that this Honorable Court will continue the above-styled

and numbered cause for sixty (60) days.



                                            Respectfully submitted.

                                            MAUREEN SCOTT FRANCO
                                            Federal Public Defender


                                            /s/MOLLY LIZBETH ROTH
                                            Assistant Federal Public Defender
                                            Western District of Texas
                                            727 East César E. Chávez Blvd., B–207
                                            San Antonio, Texas 78206–1205
                                            Tel.: (210) 472–6700
                                            Fax.: (210) 472-4454
                                            State Bar Number: 24040140

                                            Attorney for Defendant
          Case 5:19-cr-00406-FB Document 26 Filed 08/22/19 Page 3 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of August 2019, I electronically filed the foregoing
Defendant’s Unopposed Motion for Continuance with the Clerk of Court using the CM/ECF
system which will send notification of such filing to the following:

Sarah Wannarka
Assistant United States Attorney
601 N. W. Loop 410, Suite 600
San Antonio, Texas 78216-5512


                                            /S/ MOLLY LIZBETH ROTH
                                            Attorney for Defendant
          Case 5:19-cr-00406-FB Document 26 Filed 08/22/19 Page 4 of 4



                            UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION
 UNITED STATES OF AMERICA                       §
                                                §
 V.                                             §          CAUSE NO. SA-19-CR-406 FB
                                                §
                                                §
 LANA DELAINE KRUPKA                            §


                                           ORDER

       On this date came on to be considered the Defendant’s Unopposed Motion for Continuance,

and the Court having considered the premises, is of the opinion that the same should be and is

hereby GRANTED.

       It is therefore ORDERED that all corresponding deadlines be continued in the above-styled

and numbered cause.

       Any continuance granted in this cause is excludable under the Speedy Trial Act as delay

resulting from a continuance granted at the request of Defendant’s counsel because the ends of

justice served by the continuance outweigh the interest of the public in a Speedy Trial. 18 U.S.C.

§ 3161(h)(7)(A).

       SO ORDERED on this the             day of August, 2019.




                                             ________________________________
                                             FRED BIERY
                                             United States District Judge
